Citation Nr: 1537110	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-27 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected psychiatric disorders, rated as 30 percent disabling prior to October 15, 2014, and as 50 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972, including service in the Republic of Vietnam.  For his meritorious service, he was awarded (among many other decorations) the Combat Infantryman Badge and the Army Commendation Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's case has an interesting procedural history.  In January 2010, the Veteran sought service connection for posttraumatic stress disorder (PTSD).  The RO denied this claim in a May 2010 rating decision.  The Veteran thereafter filed a timely notice of disagreement.  In a September 2010 rating decision, the RO concluded that it made a clear and unmistakable error in its May 2010 decision.  It then granted service connection for insomnia and anxiety disorder, assigning a 10 percent rating effective the date of the Veteran's claim.

The RO continued to process the Veteran's notice of disagreement for his PTSD claim.  In a July 2012 rating decision, the RO granted service connection for PTSD.  It rated the Veteran's complete psychiatric picture (including PTSD, anxiety, and insomnia) as 30 percent disabling, effective the date of his original claim.  The Veteran filed a timely notice of disagreement with the rating assigned.  After undergoing a VA examination in October 2014, the RO increased the Veteran's rating to 50 percent in a December 2014 rating decision.  It assigned an effective of October 15, 2014 for the beginning of the 50 percent rating, which was the date of the Veteran's VA examination showing increased symptomatology.

Importantly, as the Veteran has prosecuted his claim for benefits continuously since his original January 2010 claim for service connection, the Board concludes that the Veteran's claim must be seen as one for an increased initial rating.  This decision is beneficial to the Veteran, as the Board will consider the Veteran's complete rating back to this earlier point.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

For two reasons, the Veteran's claims must be remanded.  

First, specific to his claim for an increased initial rating for his psychiatric disorders, at a June 2012 VA examination, the Veteran stated that he had not worked for a number of years, and that he was on "disability" for the previous year and a half.  The Veteran did not state, however, whether this meant that he is in receipt of disability benefits through the Social Security Administration, and no attempt to obtain any such records has been undertaken.  Because VA has a duty to obtain such records, the Board shall remand the Veteran's claim.  

Second, a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

At his October 2014 VA examination and in a January 2015 letter, the Veteran contended that his service-connected psychiatric disorders alone rendered him unemployable.  The Veteran has long been service-connected for prostate cancer at a 100 percent rate.  He has recently been service-connected for Parkinson's disease and a host of related disabilities, resulting in his being granted special monthly compensation for one disability rated at 100 percent and sufficient additional disability resulting in a 60 percent rating.  

That said, the Veteran's prostate cancer rating is not permanent, and it may be reduced in the future with the cessation of active treatment.  Further, there remains the possibility that a TDIU would be warranted prior to September 2014 (the effective date for service connection for Parkinson's disease and its related disabilities), and there is the possibility that special monthly compensation may be warranted earlier than September 2014.  Accordingly, the Board shall remand the issue of entitlement to a TDIU to determine whether the Veteran's service-connected psychiatric disorders alone render him incapable of securing or following a substantially gainful occupation.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.

2.  Schedule the Veteran for a VA Social and Industrial Survey by an appropriate professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disorders alone currently preclude him from obtaining and maintaining substantially gainful employment, or whether they have so precluded him since his initial claim in January 2010. 

In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration must be given to the Veteran's education, special training, and previous work experience.  

The examination report must include a complete rationale for all opinions expressed.

3.  Readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




